ORDER
PER CURIAM.
The appellant moves that this court extend the deadline for him to file a petition for review. He alleges that, although he sent copies of his petition for review to this court and to counsel for the State, he failed to file the original petition with the court of appeals as required by Tex.Cr.App.R. 304(b). He also alleges that the court of appeals has issued its mandate.
Since the court of appeals has issued its mandate, we think that the appellant’s remedy must lie with that court. (For example, the appellant could move that the court of appeals withdraw its mandate and extend the time for him to file a motion for rehearing.)
The motion is denied.